Citation Nr: 1133742	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral foot disorder, claimed as manifested by hallux valgus, foot pain, and numbness.

4.  Entitlement to service connection for bilateral toenail disorder.

5.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, schizoaffective disorder, and obsessive compulsive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1979 and from January 1984 to March 1985.
  
These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 and June 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claims for entitlement to service connection.

It bears noting that service personnel records appear to have been associated with the claims file within the year following the December 2006 decision that denied service connection for an acquired psychiatric disorder.  The matter was then readjudicated in June 2008, which was filed by a timely appeal.  Notwithstanding the tenets of 38 C.F.R. 3.156(c), the Court of Appeals for Veterans Claims has held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010).  Thus, as the service personnel records would be relevant to the appeal, the December 2006 decision did not become final.

In March 2011, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.
The issue of entitlement to service connection for acquired psychiatric disorder, to include PTSD, bipolar disorder, schizoaffective disorder, and obsessive compulsive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence of record does not demonstrate that bilateral hearing loss was manifested within the first post-service year or developed as a result of an established event, injury, or disease during active service, including claimed in-service noise exposure or acoustic trauma.

2.  Evidence of record does not demonstrate that tinnitus was manifested within the first post-service year or developed as a result of an established event, injury, or disease during active service, including claimed in-service noise exposure or acoustic trauma.

3.  A totality of the evidence does not reflect that a bilateral foot disorder was manifested during active service, was manifested within the first post-service year, or causally related to an established event, injury, or disease during active service.

4.  A totality of the evidence of record does not show that the Veteran has a currently diagnosed bilateral toenail disorder related to an in-service injury or treatment for ingrown toenail.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A bilateral foot disorder was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  A bilateral toenail disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding the claims for entitlement to service connection, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran by the RO in July 2007 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Further, since the Board has concluded that the totality of the evidence is against the claims of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.

Next, VA has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The RO has obtained service treatment records, service personnel records, records from the Social Security Administration (SSA), and private treatment records.  The Veteran submitted written statements discussing his contentions.  He was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in March 2011.  

The Board acknowledges that VA medical examinations were not provided with regard to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral toenail, and bilateral foot disorders, nor were any VA medical opinions obtained to determine the nature and etiology of his ear and foot complaints.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

The Board concludes an examination is not needed in this case.  In so finding, the Board acknowledges that service treatment records show that the Veteran was seen in service for an ingrown toenail.  However, crucially, as will be discussed below, the Veteran has not submitted any competent and credible evidence of a current disability of the toenails for which service connection may be awarded.  Evidence establishing hearing loss for VA purposes is likewise not of record.  There is also no evidence of any bilateral foot, hearing loss, or tinnitus disability until several years post-service and no evidence linking those conditions to active service.  Finally, and of significant import, the Veteran's statements concerning the onset and continuity of his claimed toenail, tinnitus, foot, and hearing loss disorders are found to lack credibility and probative value.  Such evidence is therefore insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to section 5103A(d), to provide an appellant with a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury[,] or disease in service that may be associated with [his] symptoms").

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

I.  Bilateral Hearing Loss and Tinnitus

Hearing loss and tinnitus are subjective disabilities; and, on their face, the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran is competent to say that he perceives diminished hearing as well as the symptoms of tinnitus.  However, he is not competent to state that his hearing loss reaches the threshold levels for hearing loss as per 38 C.F.R. § 3.385.  Such requires audiometric testing conducted by state-licensed audiologist.  See 38 C.F.R. § 4.85 (2010).  He has not provided this type of evidence.  Thus, while his statement alone is sufficient to establish the presence of tinnitus, Shedden element (1) has not been met with respect to his claim for service connection for hearing loss.  Indeed, even if the requirements for establishing hearing loss disability under 38 C.F.R. § 3.385 were met, the Veteran's claim would fail.


Turning to Shedden element (2), the Board will separately address disease and injury.  Concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of hearing loss or tinnitus.  Furthermore, the record does not reflect medical evidence showing any manifestations of tinnitus or hearing loss.  Accordingly, Shedden element (2) is not met with respect to disease.

As to the incurrence of an in-service injury, consideration has been given to the Veteran's statements concerning in-service noise exposure as well as his documented MOS and training during his periods of active duty.  Although the Board has no reason to doubt that the Veteran, like millions of other veterans, may have been exposed to noise during service, this does not automatically mean that there was injury (i.e., acoustic trauma) caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to noise from gunfire on the practice range, the Board rejects the notion that acoustic trauma and resulting ear damage should be conceded.  There is no objective evidence that the Veteran sustained any ear damage or injury in the performance of his duties, and there is no evidence of ear complaints in service or for decades thereafter.

In-service incurrence of injury or disease is therefore not met as to tinnitus and hearing loss.  Accordingly, Shedden element (2) is not satisfied as this claim.  Consideration of the Veteran's claims could therefore stop here.  However, for the sake of being thorough, the Board will address Shedden element (3), evidence of a causal relationship between the claimed in-service disease or injury and the present disease or injury.

In this case, complaints of hearing loss and tinnitus were first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a causal relationship between the post-service complaints of hearing loss and tinnitus to any established event in service, including claimed in-service noise exposure, and the Veteran has not identified or even alluded to the existence of any such opinion.

II.  Bilateral Foot Disorder 

As an initial matter, the Board notes that the post-service private treatment records dated from 1994 to 1998 reflect diagnoses of bilateral foot hallux valgus deformity and show the Veteran underwent multiple surgical procedures for his feet, including bunionectomies and osteotomies.  Shedden element (1) is therefore met. 

In-service incurrence of injury or disease is not met as to the claimed bilateral foot disorder.  A review of the Veteran's service treatment records revealed no evidence of a bilateral foot disorder.  Indeed, while he is competent to state that he experienced foot pain in service, he is not deemed competent to provide the opinion that any in service foot pain was related to his hallux valgus deformity that, by his own admission, was "undetected" during his active service.  See Veteran's statement dated June 2007; see also Hearing Transcript at 20.  Furthermore, the record does not reflect medical evidence showing any manifestations of bilateral foot disorders until nine years post-service.  There was also no objective evidence that the Veteran sustained any foot injury in the performance of his duties, and there is no evidence of foot complaints in service or for years thereafter.  Significant attention is given treatment records from 1990s that silent with respect to the Veteran's active service.  Accordingly, Shedden element (2) is not satisfied as this claim.  Consideration of the Veteran's claim could therefore stop here.  However, for the sake of being thorough, the Board will address Shedden element (3), evidence of a causal relationship between the claimed in-service disease or injury and the present disease or injury.

In this case, evidence of diagnoses of hallux valgus was first shown many years after separation from active service and cannot be presumed to have been incurred during service.  As noted above, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a causal relationship between the post-service diagnoses of hallux valgus to any established event in service and the Veteran has not identified or even alluded to the existence of any such opinion.  Shedden element (3) is therefore not met.  Consequently, the Board finds that entitlement to service connection for a bilateral foot disorder is not warranted.

III.  Bilateral Toenail Disorder

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

The facts of the presence case are clearly distinguished from those of McClain.  While the Veteran was treated for ingrown toenail (May 1979) and abrasion of the toe (June 1984) during active service, there is no evidence that the Veteran had a disability of the toenails that resolved during the pendency of the appeal.  Rather, on review, the Board finds does not have, nor has he had during the appeal period, a current bilateral toenail disorder.  

Shedden element (1) is therefore not met.  Consequently, the Board finds that entitlement to service connection for a bilateral toenail disorder is not warranted.

IV.  Additional Considerations

Evidence of record also includes the Veteran's statements asserting in-service foot pain, hearing loss, and tinnitus, in-service treatment for toenail disorders, continuity of ear and foot symptomatology since service, and a causal connection between his claimed disorders and service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent and credible to describe his in-service recollections of hearing loss, tinnitus, and foot pain as well as his current manifestations of hearing loss, tinnitus, and bilateral foot and toenail disorders because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran has contended that he has experienced bilateral hearing loss, tinnitus, toenail, and foot symptomatology since his service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

The statement from the Veteran that he has experienced chronic foot pain since service, which was supported by his brother in a November 2007 statement, is contradicted by the record.  In this regard, the Board notes that, while the evidence of record reflected that the Veteran was treated for left toe abrasion as well as ingrown toenail the evidence revealed no chronic bilateral foot or toenail disorders during service.  The Veteran only complained of his claimed foot disorders from 1994 to the present and of his claimed toenail and ear disorders from 2007 to the present.  His present assertion that he has had hallux valgus deformities since service is clearly contrary to his earlier (June 2007) statement that his foot problems went undetected in service.  

Similarly, earlier statements from the Veteran merely posit the argument that his hearing loss and tinnitus were caused by his in-service noise exposure.  Moreover, while ear trouble in the form of a past ear infection was noted during service, there were no findings of complaints, treatment, or diagnosis of hearing loss or tinnitus. It was not until his 2011 personal hearing that the Veteran asserted that his hearing loss and tinnitus had their onset during his active service.  

The Board therefore finds that the Veteran's current statements, made in connection with his pending claims for VA benefits, that he has had bilateral toenail, hearing loss, tinnitus, and foot disorders since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of bilateral toenail, hearing loss, tinnitus, and foot symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

These statements are also inconsistent with post-service treatment records, at which time the Veteran expressly reported no bilateral hearing loss, toenail, or tinnitus complaints until filing his claim in 2007.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service (1969) and initial reported hallux valgus symptoms and diagnosis in 1994, over 8 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claims for service connection in 2007, over 20 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).


Further, the Board accords the Veteran's statements and testimony as well as the November 2007 statement from a family member regarding the etiology of all claimed disorders no probative value as they are not competent to opine on such complex medical questions.  Coupled with his personal testimony, which the undersigned found to be forced and nebulous, the Board assigns no probative value to the Veteran's purported assertions of in-service foot pain, hearing loss, and tinnitus, continuity of ear and foot symptomatology since service, and a causal connection between each of his claimed disorders and service.  Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  The Board simply does not find the Veteran to be a credible historian.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims of entitlement to service connection for bilateral hearing loss, bilateral tinnitus, bilateral toenail disorder, and bilateral foot disorder must be denied.  The criteria to establish entitlement to service connection for the claimed disorders have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.

Entitlement to service connection for bilateral foot disorder is denied.

Entitlement to service connection for bilateral toenail disorder is denied.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for an acquired psychiatric disorder is warranted.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

Service treatment notes did not reflect any complaints or findings of any psychiatric disorder.  In a January 1979 Report of Medical History, the Veteran denied a family history of psychosis.  The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Security Specialist.

Post-service private treatment records and records from SSA dated from 2004 to 2006 documented findings of schizoaffective disorder, paranoid schizophrenia, bipolar disorder, obsessive compulsive disorder, adjustment reaction with anxiety and depression, rule out major depressive disorder with psychosis, rule out bipolar or hypomania, and family history of schizophrenia.  In a May 2006 treatment note, a private physician identified as R. G., M. D., listed a notation of VA "psychosis" - aggravated.  The aggravating factor was not referenced.  Treatment notes from that provider showed complaints of paranoia, hallucinations, suicidal ideation, mood swings, anxiety, irritability, and obsessional rituals.  In a September 2004 psychiatric evaluation report included in the SSA records associated with the file, a psychologist listed diagnoses of schizoaffective disorder, Asperger's disorder with obsessive compulsive traits, and rule out bipolar II disorder. 

In light of the cumulative record, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, further efforts consistent with the VA's duty to assist obligation are found to be necessary in order to obtain any additional in-service clinical records associated with the Veteran's claimed treatment for anxiety and hallucinations at Lackland Air Force Base (AFB) in Texas and National Aviation Facilities Experimental Center (NAFEC) in Atlantic City, New Jersey.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1. The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his claimed acquired psychiatric disorder for the time period since March 1985.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC should contact the National Personnel Records Center (NPRC) or any other appropriate agency or facility, to include the Lackland AFB and Atlantic City NAFEC, to obtain any additional service treatment or in- service clinical records associated with the Veteran's claimed treatment for anxiety and hallucinations for the time periods from February 1979 to May 1979 and from January 1984 to March 1985.

3.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present. Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder found to be present had its onset in or is related to service.

In doing so, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed disorder and active service as well as private treatment records dated from 2004 to 2006 showing diagnoses of multiple psychiatric disorders (to include the opinion and findings of the private psychologist in the September 2004 evaluation).  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of SSOC in October 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


